DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/21 has been entered.

Response to Amendment
The amendment filed on 12/07/21 has been entered. Claims 1-9, 11, 13-19, 21-22 remain pending in the application. Examiner further acknowledges that claims 23-25 have been newly added.

Allowable over Prior Art
Regarding 35 USC 103, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as recited in claims 1, 11, 20. However, this claims would still need to be amended or cancelled in order to overcome the current 35 USC 101 rejections to put the claims into condition for allowance. That is, for claims 1, 11, the prior art does not teach or suggest “optimizing, by the hardware processor, either shift vectors or changes to co- variance matrices of the Gaussian distributions, the shift vectors or the changes to the co-variance matrices representing the roles played by the actors; ranking, by the hardware processor and using either the claims 2-10, 13-18, 21-22, due to their dependency on claims 1, 11. However, claims 1, 11, 19 would still need to be amended or cancelled in order to overcome the current 35 USC 101 rejections in order to put these claims into condition for allowance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11, 13-17, 19, 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites training, by a hardware processor and based at least in part on received training data, a machine learning model which includes Gaussian distributions representing actors, movies, and keywords, wherein the received training data includes 
The limitations of training, … and based at least in part on received training data, a machine learning model which includes Gaussian distributions representing actors, movies, and keywords, wherein the received training data includes roles played by the actors, and determined from text describing at least the movies and characters therein 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – … by a/the hardware processor …; receiving, by the hardware processor, a query including one or more terms and a queried role. The hardware processor is recited at a high-level of generality (i.e., as a generic computer device performing generic computer functions of training and using a mathematical model to rank actors in movies). The additional element of receiving, by the hardware processor, a query including one or more terms and a queried role represents an insignificant extra-solution activity and is a mere data gathering step.  The additional element of generating a display representation of at least a portion of the ranking, the display representation including an indication of a highest ranked actor of the one or more of the actors beinq most suitable for the queried role; and outputting the display representation via a display device also represent insignificant post-solution activities. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Grant (US 2013/0276024) which states that “Many conventional search engines display search results… For example, many conventional search engines display search results and related advertisements, where the search results are ranked based on a variety of factors”. These additional elements are not sufficient to overcome the essentially mathematical and mental nature of these claims, as they recite the use of existing computing equipment as mere tools of conventional querying of data. Accordingly, claim 1 is not patent eligible.
claim 11 recites receiving, by a hardware processor, information specifying at least movies, keywords describing the movies, actors appearing in the movies, and roles played by the actors in the movies, wherein the roles are determined from text describing at least the movies and characters therein by performing steps including: concatenating, by the hardware processor and based on the text describing at least the movies and the characters, averaged numerical representations of words associated with actions performed by the characters, actions received by the characters, and descriptions of the characters into vectors representing the characters; clustering, by the hardware processor, the vectors to produce clusters of the vectors representing the characters; and identifying, by the hardware processor, the roles played by the actors based on the clusters of the vectors representing the characters; training, by the hardware processor and based at least in part on the received information, a machine learning model which includes Gaussian distributions; optimizing, by the hardware processor, either shift vectors or changes to co- variance matrices of the Gaussian distributions, the shift vectors or the changes to the co-variance matrices representing the roles played by the actors; receiving, by the hardware processor, a query including one or more terms and a queried role; ranking, by the hardware processor and using either the optimized shift vectors or the optimized changes to the co-variance matrices, one or more of the actors based at least in part on similarity to the one or more terms in the query; generating a display representation of at least a portion of the ranking, the display representation includinq an indication of a hiqhest ranked actor of the one or more of the actors being most suitable for the queried role; and outputting the display representation via a display device.

This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – receiving, by a hardware processor, information specifying at least movies, keywords describing the movies, actors appearing in the movies, and roles played by the actors in the movies, the roles are determined from text describing at least the movies and characters therein…; … by a/the hardware processor …; receiving, by the hardware processor, a query including one or more terms and a queried role; generating a display representation of at least a portion of the ranking, the display representation includinq an indication of a hiqhest ranked actor of the one or more of the actors being most suitable for the queried role; and outputting the display representation via a display device. The hardware processor is recited at a high-level of generality (i.e., as a generic computer device performing generic computer functions of training and using a mathematical model to rank actors in 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving, by a hardware processor, information specifying at least movies, keywords describing the movies, actors appearing in the movies, and roles played by the actors in the movies, wherein the roles are determined from text describing at least the movies and characters therein; receiving, by the hardware processor, a query including one or more terms and a queried role which is a mere data gathering step represents well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, this limitation represents well-understood, routine, conventional activity in the field of data storage and retrieval and is merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The additional elements of generating a display representation of at least a portion of the ranking, the display representation Grant (US 2013/0276024) which states that “Many conventional search engines display search results… For example, many conventional search engines display search results and related advertisements, where the search results are ranked based on a variety of factors”. These additional elements are not sufficient to overcome the essentially mathematical and mental nature of these claims, as they recite the use of existing computing equipment as mere tools of conventional querying of data.  Accordingly, claim 11 is not patent eligible.
Independent claim 19 recites receiving, by a hardware processor, text describing one or more movies and characters therein; performing, by the hardware processor, coreference resolution to link pronouns in the received text with the characters; identifying, by the hardware processor, words in the received text associated with actions performed by the characters, actions received by the characters, and descriptions of the characters; mapping, by the hardware processor, the identified words associated with the actions performed by the characters, the actions received by the characters, and the descriptions of the characters to numerical representations; averaging, by the hardware processor, the numerical representations of the words associated with the actions performed by the characters, the actions received by the characters, and the descriptions of the characters; concatenating, by the hardware processor and for each character, the averaged numerical representations of the words associated with the actions performed by the characters, the actions received by the 
The limitations of performing, …, coreference resolution to link pronouns in the received text with the characters; averaging, …, the numerical representations of the words associated with the actions performed by the characters, the actions received by the characters, and the descriptions of the characters; concatenating, … and for each character, the averaged numerical representations of the words associated with the actions performed by the characters, the actions received by the characters, and the descriptions of the characters into vectors representing the characters; clustering, …, 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – receiving, by a hardware processor, text describing one or more movies and characters therein; … by a/the hardware processor …; receiving, by the hardware processor, a query including one or more terms and a queried role; generating a display representation of at least a portion of the ranking, the display representation includinq an indication of a highest ranked actor of the one or more of the actors beinq most suitable for the queried role; and outputting the display representation via a display device. The hardware processor is recited at a high-level of generality (i.e., as a generic computer device performing generic computer functions of training and using a mathematical model to rank actors in movies). The additional elements of receiving, by a hardware processor, information specifying at least movies, 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, receiving, by a hardware processor, text describing one or more movies and characters therein; receiving, by the hardware processor, a query including one or more terms and a queried role which are mere data gathering steps represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The additional elements of generating a display representation of at least a portion of the ranking, the display representation including an indication of a highest ranked actor of the one or more of the actors being most suitable for the queried role; and outputting the display representation via a display device represent well-understood, routine, conventional activity previously known to the industry, as in [0033] Grant (US 2013/0276024) which states that “Many conventional search engines display search results… For example, many conventional search engines display search results and related advertisements, where the search results are ranked based on a variety of factors”.  These additional elements are not sufficient to overcome the essentially mathematical and mental nature of these claims, as they recite the use of existing computing equipment as mere tools of conventional querying of data.  Accordingly, claim 19 is not patent eligible.
Claims 2-9, 13-17, 21-22 depend on claims 1, 11 and include all the limitations of claims 1, 11. Therefore, claims 2-9, 13-17, 21-22 recite the same abstract ideas involving mathematical concepts and mental processes, and the analysis must therefore proceed to Step 2A Prong Two. 
Claims 2-4, 6-9, 13-17, 21-22, 25 similarly recite various additional limitations including further mathematical concepts. This judicial exception is not integrated into a practical application. These additional steps are considered an abstract idea (mathematical concepts) and do not integrate the judicial exception into a practical application. Accordingly, claim 2-4, 6-9, 13-17, 21-22 further recite an abstract idea and are ineligible.
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, these claims do not include any additional limitations. Further, an additional abstract idea (mathematical process steps) are not sufficient to amount to significantly more than the judicial exception. Claim 2-4, 6-9, 13-17, 21-22 are not patent eligible.
Claim 5 recites additional limitations wherein: determining the roles played by the actors further comprises: text with the characters, identifying words in the text associated with the actions performed by the characters, the actions received by the characters, and the descriptions of the characters, mapping the identified words associated with the actions performed by the characters, the actions received by the characters, and the descriptions of the characters to numerical representations, and averaging the numerical representations of the words associated with the actions performed by the characters, the actions received by the characters, and the descriptions of the characters. These additional limitations further recite the same abstract ideas as identified in claim 1. Accordingly, claim 5 further recites the abstract ideas and is ineligible.
The limitations of performing coreference resolution to link pronouns in the text with the characters, identifying words in the text associated with the actions performed by the characters, the actions received by the characters, and the descriptions of the characters, mapping the identified words associated with the actions performed by the characters, the actions received by the characters, and the descriptions of the characters to numerical representations, and averaging the numerical representations of the words associated with the actions performed by the characters, the actions received by the characters, and the descriptions of the characters, as drafted, recite processes that, under their broadest reasonable interpretation, cover mathematical concepts and mental processes. That is, the limitations of performing coreference resolution to link pronouns in the text with the characters, and averaging the numerical representations of the words associated with the actions performed by the 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – receiving text describing one or more movies and characters therein. This additional element represents insignificant extra-solution activity and is a mere data gathering step.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, claim 5, is further directed to the same abstract ideas as identified in claim 1.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
Claim 23 recites the additional limitation of wherein based at least in part on the ranking of the one or more of the actors, a casting decision is made for a movie associated with the one or more terms. These additional limitations further recite the same abstract ideas as identified in claim 1. Accordingly, claim 23 further recites the abstract ideas and is ineligible.
This limitation, as drafted, recites a process that, under its broadest reasonable interpretation, covers a mental process. That is, this limitation, as drafted, recites a process that, under its broadest reasonable interpretation, covers a mental processes that encompasses a user making a mental judgement about a casting decision for a movie associated with terms based on the ranking of the actors.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, there are not any additional elements sufficient to overcome the essentially mathematical and mental nature of these claims. Accordingly, claim 23 is not patent eligible.
Claim 24 recites the additional limitations of further comprising: automatically recognizing, based on the clustered vectors, additional roles not specified in the training data; and improving the training of the machine learning model by providing, as an input to the training, the additional roles not specified in the training data. These additional limitations further recite the same abstract ideas as identified in claim 1. Accordingly, claim 24 further recites the abstract ideas and is ineligible.
These limitations, as drafted, recite processes that, under their broadest reasonable interpretation, cover mathematical concepts and mental processes. That is, the limitation of and improving the training of the machine learning model by providing, as an input to the training, the additional roles not specified in the training data is further directed to a mathematical concept. That is, as aforementioned, the training of machine learning model, and improving the training of the machine learning model is directed to mathematical concepts, and at least specifically, mathematical relationships. The limitations of automatically recognizing, based on the clustered vectors, additional roles not specified in the training data, as drafted, recite processes that, under their broadest reasonable interpretation, cover mental processes that encompasses a user making a 
This judicial exception is not integrated into a practical application. The claim does not recite any additional elements.  Accordingly, there are no additional elements that would integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, there are not any additional elements sufficient to overcome the essentially mathematical and mental nature of these claims. Accordingly, claim 24 is not patent eligible.

Response to Arguments
The following is in response to the amendment filed on 12/07/21.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 101, on pg. 12, applicant argues that no mathematical concepts are recited in the claims and that applicant has not claimed Gaussian distributions.
In response to the preceding argument, examiner respectfully submits that a data model represented by Gaussian distributions, such as actors, movies and keywords is purely mathematical in nature and is, therefore, directed to “mathematical concepts”.
Regarding 35 USC 101, on pgs. 12-13, applicant argues that claim 1 does not claim the mathematical calculations involved in the “concatenating” and “clustering” limitations and that the claims do not merely recite the abstract idea of using mathematical equations.

Regarding 35 USC 101, on pgs. 13-14, applicant argues that the limitations are performed on a hardware processor and cannot be accomplished in the human mind.
In response to the preceding argument, examiner respectfully submits that MPEP 2106 mentions that “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea”. Further, MPEP 2106.04(a)(2)III also mentions that “as the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or 
Regarding 35 USC 101, on pg. 13, applicant analogizes the instant claims to those of example 39 from the 2019 PEG examples.
In response to the preceding argument, examiner respectfully submits that the instant claims, contrary to the example, explicitly recite the mathematical concepts/relationships in the claims themselves. That is, as aforementioned the claims recite Gaussian distributions that represent actors, movies and keywords, and a machine learning model that is defined based on the Gaussian distributions. These, at least, are purely mathematical concepts contrary to the limitations recited in example 39.
Regarding 35 USC 101, on pg. 15, applicant argues that the office actions ignores explicit language in the claims.
In response to the preceding argument, examiner respectfully submits that the examiner’s example, as mentioned by the applicant, is not limiting and is only provided to explain how the “identifying” step can be reasonably performed in the mind and with the aid of a pen and piece of paper. The other steps recited by the applicant, such as the optimizing or training of the machine learning model are directed to mathematical concepts and were not stated as being mental processes by the examiner. These steps, in combination, are directed to multiple abstract ideas including mathematical concepts and mental processes.

In response to the preceding argument, examiner respectfully submits that the training of a machine learning model based on Gaussian distributions, concatenating of words represented by numerical representations, and clustering of vectors is directed to an abstract idea that includes mathematical relationships. Therefore, step 2A would not be considered for these particular limitations. Further, the feature as highlighted by the applicant, which involves the training of the machine learning system with role information that was not originally supplied in the training data is not an improvement because this process is inherent to any machine learning model. That is, one of the main advantages of using any machine learning model over other techniques is the fact that it is “self-learning”. Therefore, this would not be an improvement in the field of machine learning nor would they implement the abstract idea into a practical application for this reason.
Regarding 35 USC 101, on pg. 17, applicant argues that the claims provide an inventive concept due to the fact that the claims are indicated as being allowable over the prior art.
In response to the preceding argument, examiner respectfully submits that the prior art, as suggested by the applicant is not considered with regard to subject matter eligibility. That is MPEP [2106.06] states that "Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  
Regarding 35 USC 101, on pg. 17, applicant analogizes the instant claims to those of example 39 from the 2019 PEG examples.
In response to the preceding argument, examiner respectfully submits that the limitations of the claim in example 39 do not similarly recite mathematical concepts or mental processes as those in the instant claims. Further, the claim in example 39 includes the applying of transformations to digital images, creating of a training set based on the digital images, and training a neural networks based on the training set in a first stage in contrast to the instant claims which include various steps involved in training a machine learning model based on Gaussian distributions that is used to determine the actor most suitable to play a movie role.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim (Learning Joint Gaussian Representations for Movies, Actors, and Literary Characters) discloses the ranking of actors based on gaussian distributions of actors, movies and keywords.
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169